           Case 4:20-cv-02522-HSG Document 23 Filed 07/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND

10

11 FIAOLA POTI,                         )        Case No. 4:20-cv-02522-HSG
                                        )
12               Plaintiff,             )        ORDER GRANTING STIPULATION TO
                                        )        DISMISS DEFENDANT LONG TERM
13          vs.                         )        DISABILITY COVERAGE FOR ALL
                                        )        ACTIVE FULL-TIME AND PART-TIME
14   THE PRUDENTIAL INSURANCE COMPANY )          EMPLOYEES, OTHER THAN THOSE
     OF AMERICA; and, LONG TERM         )        CLASSIFIED BY THE EMPLOYER AS
15   DISABILITY COVERAGE FOR ALL ACTIVE )        PILOTS, WHO ARE U.S. RESIDENTS
     FULL-TIME AND PART-TIME EMPLOYEES, )        AND WHOSE TOTAL ANNUAL CASH
16   OTHER THAN THOSE CLASSIFIED BY THE )        COMPENSATION IS BETWEEN $60,000
     EMPLOYER AS PILOTS, WHO ARE U.S.   )        AND $199,999, EXCLUDING
17   RESIDENTS AND WHOSE TOTAL ANNUAL )          TEMPORARY AND SEASONAL
     CASH COMPENSATION IS BETWEEN       )        EMPLOYEES
18   $60,000 AND $199,999, EXCLUDING    )
     TEMPORARY AND SEASONAL             )
19   EMPLOYEES,                         )
                                        )
20               Defendants.            )
                                        )
21                                      )
                                        )
22       AND RELATED COUNTERCLAIMS.     )
                                        )
23

24

25

26

27

28

                                             1                    Case No. 4:20-cv-02522-HSG
                                                          ORDER GRANTING STIPULATION TO
     174364.1
                                                                         DISMISS THE PLAN
           Case 4:20-cv-02522-HSG Document 23 Filed 07/10/20 Page 2 of 2



 1              Based upon the stipulation of the parties, IT IS HEREBY ORDERED that Defendant LONG

 2 TERM DISABILITY COVERAGE FOR ALL ACTIVE FULL-TIME AND PART-TIME

 3 EMPLOYEES, OTHER THAN THOSE CLASSIFIED BY THE EMPLOYER AS PILOTS, WHO

 4 ARE U.S. RESIDENTS AND WHOSE TOTAL ANNUAL CASH COMPENSATION IS

 5 BETWEEN $60,000 AND $199,999, EXCLUDING TEMPORARY AND SEASONAL

 6 EMPLOYEES (the “plan”) is dismissed from this action without prejudice, with the parties to bear

 7 their own attorneys’ fees and costs directly related to the instant Stipulation to Dismiss the Plan and

 8 dismissal of the plan. The Prudential Insurance Company of America shall remain the only named

 9 defendant in this action.

10              IT IS SO ORDERED.
11

12 Dated:         7/10/2020 , 2020
                                                          Hon. Haywood S. Gilliam, Jr.
13                                                        United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2                      Case No. 4:20-cv-02522-HSG
                                                                     ORDER GRANTING STIPULATION TO
     174364.1
                                                                                    DISMISS THE PLAN
